Citation Nr: 9925029	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hearing loss.

4.  Entitlement to an increased evaluation for non-psychotic 
organic brain syndrome, post-traumatic, with cerebellar 
degeneration, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling. 

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  Service records show that he was awarded the Purple 
Heart and Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).

The Board notes that in an April 1999 statement, the veteran 
requested a 
"re-evaluation" of the service-connected residuals of a 
gunshot wound to the left upper extremity, Muscle Group V, 
with radial nerve damage; post-traumatic epilepsy; sinusitis; 
and gunshot wound to the groin and thigh, bilateral.  The 
Board construes this request as a claim for increased 
evaluations and refers this matter to the RO for appropriate 
action.  


FINDING OF FACT

On August 11, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he withdrew his appeal with respect to the 
issues of entitlement to service connection for glaucoma, 
entitlement to increased evaluations for tinnitus, hearing 
loss, non-psychotic organic brain syndrome, and post 
traumatic stress disorder, and entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to service connection for glaucoma 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).

2.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an increased evaluation for 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).

3.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an increased evaluation for 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  

4.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an increased evaluation for non-
psychotic organic brain syndrome, post traumatic with 
cerebellar degeneration, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  

5.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an increased evaluation for post 
traumatic stress disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  

6.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the veteran's express written consent.  38 
C.F.R. § 20.204(c)(1998). 

On August 11, 1999, the Board received the veteran's written 
notification that he withdrew the appeal with respect to the 
issues of entitlement to service connection for glaucoma; 
entitlement to increased evaluations for tinnitus, hearing 
loss, post traumatic stress disorder, and non-psychotic 
organic brain syndrome; and entitlement to a total rating 
based upon individual unemployability due to service-
connected disability.  Therefore, as the veteran has 
withdrawn the appeal, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the matters and 
they are dismissed.


ORDER

The appeal is dismissed. 



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

